Citation Nr: 0405850	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for a 
low back disability.

2.  Entitlement to restoration of a rating of total 
disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from November 1970 to November 
1973, and from June 1975 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 2002 
which reduced a 60 percent rating for a service-connected low 
back disability to 20 percent, and terminated a TDIU rating.  
A Travel Board hearing was held in September 2003.

At his hearing, the veteran said he received regular 
treatment at the VA for his low back disability.  He said 
that he had been seen the previous month, and that he had a 
pain clinic appointment scheduled the following week.  
Moreover, it is not clear that all pertinent treatment 
records are on file for the entire period at issue.  The duty 
to assist requires that all pertinent medical records be 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the veteran should be afforded a current VA examination, 
taking into account recently changed rating criteria for back 
conditions.  See 68 Fed.Reg. 51454-51457 (2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should obtain copies of all of 
the veteran's VA treatment records, 
concerning his low back disability, dated 
from May 2001 to the present.  

2.  The RO should then have the veteran 
undergo VA orthopedic and neurology 
examination to determine the severity of 
his low back disorder (including 
degenerative disc disease).  The claims 
folder should be provided to and reviewed 
by the examiner.  All findings for 
evaluating the low back condition under 
the latest rating criteria should be 
provided.  The examiner should also 
comment on how the veteran's low back 
disability affects his ability to work.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


